--------------------------------------------------------------------------------

CONSULTING AGREEMENT

This AGREEMENT (the "Agreement"), is made and entered into as of this 30th day
of November, 2011, by and between Mirador Consulting LLC, a Missouri Limited
Liability Company, (the "Consultant"), having an address of 5499 N. Federal
Highway, Suite D, Boca Raton, Florida 33487 and Quantum Solar Power Corp. a
Nevada Corporation, having an address of 300-1055 West Hastings Street,
Vancouver, British Columbia, Canada V6E 2E9 (the "Company") (together the
"Parties").

WHEREAS, Consultant is in the business of providing services for management
consulting, business advisory, shareholder information and public relations, and
arranging financing for client companies ;

WHEREAS, the Company deems it to be in its best interest to retain Consultant to
render to the Company such services as may be needed; and

WHEREAS, the Parties desire to set forth the terms and conditions under which
Consultant shall provide services to the Company;

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other good and valid consideration, the receipt of which is
hereby acknowledged, the Parties hereto hereby agree as follows: .

1. Term of Agreement

The Agreement shall remain in effect from the date hereof through the expiration
of a period of six months from the date hereof (the "Initial Term"), and
thereafter may be renewed in six month increments upon the mutual written
consent of the Parties (the Initial Term and any subsequent term hereinafter
collectively referred to as the “Term”). Notwithstanding the six-month term,
this Agreement may be terminated by the Company without cause at any time on
thirty (30) days prior notice to the Consultant.

2. Nature of Services to be Rendered

During the Term hereof, and any renewal, Consultant shall (a) provide the
Company with corporate consulting services on a best efforts basis in connection
with mergers and acquisitions, corporate finance, corporate finance relations,
introductions to other financial relations companies and other financial
services; (b) use its best efforts to locate and identify to the Company private
and/or public companies for potential merger with or acquisition by the Company;
(c) contact the Company's existing stockholders, responding in a professional
manner to their questions and following up as appropriate; and (d) use its best
efforts to introduce the Company to various securities dealers, investment
advisors, analysts, funding sources, and other members of the financial
community with whom it has established relationships, and generally assist the
Company in its efforts to enhance its visibility in the financial community. It
is acknowledged and agreed by the Company that Consultant carries no
professional licenses, and is not rendering legal advice or performing
accounting services, nor acting as an investment advisor or brokerage/dealer
within the meaning of applicable state and federal securities laws. The services
of Consultant shall not be exclusive nor shall Consultant be required to render
any specific number of hours or assign specific personnel to the Company or its
projects.

- 1 -

--------------------------------------------------------------------------------

3. Non-Disclosure of Information and Non-Circumvention

Except as otherwise set forth in Paragraph 5 hereof, each of the Parties, on
behalf of itself and its partners (if applicable), members, agents, affiliates,
representatives, successors and assigns (collectively, for purposes of this
paragraph 3, the "Undersigned") hereby acknowledges:

Any and all information pertaining to the other signatory hereto and/or its
subsidiaries and/or affiliates (collectively, the "Disclosing Party"), and the
Disclosing Party’s operations, assets (including intangible assets such as
intellectual property, etc.), financial condition and/or financial prospects,
including but not limited to any background material and information, any
financial statements and financial projections (including footnotes and
assumptions related thereto), information related to existing or contemplated
product lines, product formulas, patents, patent applications, licenses,
sublicenses, and any technical data or studies related thereto, designs, trade
dress, know-how, investors, lists of distributors, volumes of case sales and the
like, which were supplied to the Undersigned or which shall hereafter be
supplied to the Undersigned, is confidential information (the “Confidential
Information”) and the property of the Disclosing Party.

Such Confidential Information, whether written or oral, has been supplied to the
Undersigned in the strictest confidence, and, accordingly, the Undersigned
covenants and agrees that it will not, without prior written consent of the
Disclosing Party, either during the term of its business relationship with the
Disclosing Party or after termination of such relationship, make use of
(including, without limitation, by way of entering into or engaging in, directly
or indirectly, through legal or beneficial ownership in an entity or management
control thereof, any activity utilizing or associated with the assets of the
Disclosing Party or the Confidential Information, except pursuant to a
transaction to which the Disclosing Party is a party) or disclose such
Confidential Information for any purpose other than to render its services to
the Disclosing Party or otherwise for the benefit of the Disclosing Party,
unless such information is (i) in or becomes part of the public domain through
no fault of the Undersigned, (ii) without the commission of any illegal act on
behalf of the Undersigned, previously known to the Undersigned, provided that
the source of the information was not bound by a confidentiality or similar
agreement with respect to such information, or (iii) required to be disclosed by
judicial process.

4. Compensation

In exchange for the services to be rendered hereunder pursuant to paragraph 2
hereof by the Consultant to the Company:

A. The Consultant shall purchase and the Company shall cause to be transferred
to the Consultant and aggregate of 400,000 shares of the Company's' common stock
(symbol: QSPW) (the “Stock”) which shall bear a restrictive legend. The
Consultant has executed an Investment Representation Letter which is attached
hereto and made a part hereof by reference. The Stock will be purchased by and
issued to the Consultant on the following basis:

  (i)

200,000 Shares on execution of this Agreement;

- 2 -

--------------------------------------------------------------------------------


  (ii)

200,000 Shares after the three month anniversary of execution of this Agreement,
unless this Agreement has been terminated prior to that date.

B. The Consultant shall act as a finder for the Company and, subject to the
terms and conditions set forth herein, anticipates that it may, if it deems it
appropriate and feasible: (1) familiarize itself with the business, operations,
management, properties, financial condition, and the prospects of the Company;
(2) present to the Company any entity or person who may be interested in
participating in the financing either as a broker-dealer or principal; and (3)
upon request from the Company, attempt to arrange for the introduction of the
Company to the prospective broker or principal.

Except for performing the services described above, the parties understand and
agree that the Consultant shall not participate in a financing or in any way
participate in the negotiation or closing of any financing, or respond to any
inquiries concerning the financing, or give any advice in connection with the
financing. The Consultant does not act as a placement agent relating to the
placement of any public or private offering of securities considered or
consummated in connection with any Financing.

5. Representations and Warranties of the Consultant

In order to induce the Company to enter into this Agreement, the Consultant
hereby makes the following unconditional representations and warranties:

A. In connection with its execution of and performance under this Agreement, the
Consultant has not taken and will not take any action that will cause it to
become required to make any filings with or to register in any capacity with the
Securities and Exchange Commission (the "SEC"), the National Association of
Securities Dealers, Inc. (the "NASD") the securities commissioner or department
of any state, or any other regulatory or governmental body or agency.

B. Neither the Consultant nor any of its principals is subject to any sanction
or restriction imposed by the SEC, the NASD, any state securities commission or
department, or any other regulatory or governmental body or agency, which would
prohibit, limit or curtail the Consultant's execution of this Agreement or the
performance of its obligation hereunder.

C. Consultant's receipt of shares pursuant to this Agreement is an investment
made for its own account. The Consultant is permitted to provide consulting
services to any corporation or entity engaged in a business identical or similar
to the Company's.

6. Duties of the Company

A. The Company will supply Consultant, on a regular and timely basis, with all
approved data and information about the Company, its management, its products,
and its operations as reasonably requested by Consultant and which the Company
can obtain with reasonable effort; and Company shall be responsible for advising
Consultant of any material facts which would affect the accuracy of any prior
data and information previously supplied to Consultant so that the Consultant
may take corrective action.

- 3 -

--------------------------------------------------------------------------------

B. Upon the Consultant having met the requirements for resale of the Company’s
stock pursuant to Rule 144 (hereinafter defined), the Consultant's counsel
shall, provide an opinion letter to the Transfer Agent for the Company's
Restricted Stock addressing the permissible resale of the Restricted Stock
(pursuant to Rule 144 of the Securities Act of 1933, as amended (the" 1933
Act")) transferred to the Consultant under this Agreement. The Company agrees to
instruct the Transfer Agent for the Company to issue free-trading shares
immediately upon receipt of the opinion.

7. Representations and Warranties of the Company

In order to induce the Consultant to enter into this Agreement, the Company
hereby makes the following unconditional representations and warranties:

A. Company is not subject to any restriction imposed by the SEC or by operation
of the 1933 Act, the Securities Exchange Act of 1934, as amended (the “1934
Act”), or any of the rules and regulations promulgated under the 1933 Act or the
1934 Act which prohibit its execution of this Agreement or the performance of
its obligations to the Consultant set forth herein. The Company has not been
sanctioned by the SEC, the NASD or any state securities commissioner or
department in connection with any issuance of its securities. All payments
required to be made on time and in accordance with the payment terms and
conditions set forth herein.

B. Company acknowledges that the Consultant does not guarantee its ability to
cause any contract or merger or acquisition with any corporate candidate.

8. Compliance with Securities Laws

A. The Parties acknowledge and agree that the Company is subject to the
requirements of the 1934 Act, and that the 1933 Act, the 1934 Act, the rules and
regulations promulgated there-under and the various state securities laws
(collectively, "Securities Laws") impose significant burdens and limitations on
the dissemination of certain information about the Company by the Company and by
persons acting for or on behalf of the Company. Each of the Parties agrees to
comply with all applicable Securities Laws in carrying out its obligations under
the Agreement; and without limiting the generality of the foregoing, the Company
hereby agrees (i) all information about the Company provided to the Consultant
by the Company, which the Company expressly agrees may be disseminated to the
public by the Consultant in providing any public relations or other services
pursuant to the Agreement, shall not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements made,
in light of the circumstances in which they were made, not misleading, (ii) the
Company shall promptly notify the Consultant if it becomes aware that it has
publicly made any untrue statement of a material fact regarding the Company or
has omitted to state any material fact necessary to make the public statements
made by the Company, in light of the circumstances in which they were made, not
misleading, and (iii) the Company shall promptly notify the Consultant of any
"quiet period" or "blackout period" or other similar period during which public
statements by or on behalf of the Company are restricted by any Securities Law.

- 4 -

--------------------------------------------------------------------------------

B. Each Party (an "indemnifying party") hereby agrees, to the full extent
permitted by applicable law, to indemnify and hold harmless the other Party (the
"indemnified party") for any damages caused to the indemnified party by the
indemnifying party's breach or violation of any Securities Law, except to the
extent that the indemnifying party's breach or violation of a Securities Law is
caused by the indemnified party's breach or violation of the Agreement, or any
Securities Law.

9. Expense Reimbursement

Consultant shall be entitled to receive cash reimbursement, and the Company
shall provide cash reimbursement, of all reasonable and necessary cash expenses
paid by the Consultant on behalf of the Company in performance of its own duties
hereunder. Such expenses shall include, without limitation, reasonable expenses
for communications, deliveries and travel. In no event, however, shall the
Consultant incur on behalf of the Company any expense without the prior written
consent of the Company. In addition, Consultant shall provide to the Company
reasonable supporting documentation with any request for expense reimbursement.

10. Indemnification of Consultant by the Company

In the event the Consultant is subject to any action, claim or proceeding
resulting from the Company's gross negligence or intentional breach of its
representations, warranties or agreements made hereunder, Company agrees to
indemnify and hold harmless the Consultant from any such action, claim or
proceeding. Such indemnification shall include all fees and costs including
reasonable attorney fees which the Consultant may incur. Consultant shall have
the right to designate its own counsel for representation arising out of any
indemnification.

11. Indemnification of the Company by the Consultant

In the event the Company is subject to any action, claim or proceeding resulting
from the Consultant's gross negligence or intentional breach of its
representations, warranties or agreements made hereunder, Consultant agrees to
indemnify and hold harmless the Company from any such action, claim or
proceeding. Such indemnification shall include all fees and costs including
reasonable attorney fees which the Company may incur. Company shall have the
right to designate its own counsel for representation arising out of any
indemnification.

12. Applicable Law

It is the intention of the parties hereto that this Agreement and the
performance hereunder and all suits and special proceedings hereunder be
construed in accordance with and under and pursuant to the laws of the State of
Florida and that any action, special proceeding or other proceedings brought
arising out of, in connection with or by reason of this Agreement, shall be
brought in the courts of Palm Beach County, Florida. The Parties agree that no
party shall attempt to circumvent this choice of venue by alleging that any
portion of the Agreement is void or voidable.

- 5 -

--------------------------------------------------------------------------------

13. Entire Understanding

The Agreement contains the entire understanding of the Parties with regard to
the subject matter hereof, superseding any and all prior agreements or
understandings whether oral or written, and no further or additional agreements,
promises, representations or covenants may be inferred or construed to exist
between the Parties.

14. No Assignment or Delegation Without Prior Approval

No portion of the Agreement or any of its provisions may be assigned, nor
obligations delegated, to any other person or party without the prior written
consent of the Parties except by operation of law or as otherwise set forth
herein.

15. Survival of Agreement

The Agreement and all of its terms shall inure to the benefit of any permitted
assignees of or lawful successors to either Party; provided that the obligations
of either Party hereunder may not be assigned without the prior written consent
of the other Party.

16. Independent Contractor

Consultant agrees to perform its consulting duties hereto as an independent
contractor. Nothing contained herein shall be considered as creating an
employer-employee relationship between the parties to this Agreement. This is
not a joint venture.

17. No Amendment Except in Writing

Neither the Agreement nor any of its provisions may be altered or amended except
in a dated writing signed by the Parties.

18. Waiver of Breach

No waiver of any breach of any provision hereof shall be deemed to constitute a
continuing waiver or a waiver of any other portion of the Agreement.

19. Severability of the Agreement

Except as otherwise provided herein, if any provision hereof is deemed by
arbitration or a court of competent jurisdiction to be legally unenforceable or
void, such provision shall be stricken from the Agreement and the remainder
hereof shall remain in full force and effect.

20. Counterparts and Facsimile Signature

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Execution and delivery of this Agreement
by exchange of facsimile copies bearing the facsimile signature of a party
hereto shall constitute a valid and binding execution and delivery of this
Agreement by such party. Such facsimile copies shall constitute enforceable
original documents.

- 6 -

--------------------------------------------------------------------------------

21. No Construction Against Drafter

The Agreement shall be construed without regard to any presumption requiring
construction against the Party causing the drafting hereof.

          IN WITNESS WHEREOF, the parties hereto have duly executed and
delivered this Agreement, effective as of the date set forth above.

MIRADOR CONSULTING LLC

by: /s/ Frank Benedetto     Frank Benedetto, Managing Member  

QUANTUM SOLAR POWER CORP.

by: /s/ Daryl J. Ehrmantraut     Daryl J. Ehrmantraut, Chief Operating Officer  

- 7 -

--------------------------------------------------------------------------------